Per Curiam,
A careful review of the testimony in this case necessarily leads to the conclusion that it presented controlling questions of fact which the jury alone had the power to determine. On the one hand, if plaintiff’s witnesses were believed, their testimony tended to show that the injury which caused the death of plaintiff’s husband was the direct result of defendant company’s *119negligence alone. On the other hand, defendant’s evidence not only tended to prove the contrary, bnt also to show that said injury was due in part at least to the deceased’s own negligence. In addition to all that, the testimony on both sides was more or less conflicting; so that the case thus presented by the evidence was one which the court was bound to submit to the jury. It was their special province to reconcile, if possible, the conflicting testimony and determine what the facts were. The case was accordingly submitted to them in an impartial and adequate charge in which there appears to be no substantial error.
It follows, from what has been said, that the learned trial judge was clearly right in refusing to withdraw the case from the jury by affirming either of the requests for charge recited in the first three specifications. There is no substantial error in that part of the charge quoted in the fourth and last specification. Considered as a whole, the charge was neither incorrect nor misleading. Further and more specific reference might be made to the bearing of the testimony on the question at issue, but it would serve no useful purpose to do so. The main responsibility, as to the findings of fact, was with the jury. If they erred in the discharge of their duty in that regard, the power of correction was in the court below. So far as we have the means of judging, the verdict was warranted by the evidence; and the judgment entered thereon should not be disturbed.
Judgment affirmed.